Citation Nr: 1642044	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical care expenses incurred on April 8, 2012, through April 12, 2012, at Baptist Medical Center (BMC).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973.

This appeal is before the Board of Veterans' Appeals (Board) from June and July 2012 decisions of the North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Board notes that the Veteran submitted a VA Form 21-22 appointing the American Legion as his representative in December 2007.  However, in February 2016, he was sent a letter stating that the version of the VA Form 21-22 previously submitted would no longer be accepted as there had been significant revisions.  The Veteran did not complete and return the most recent version of the VA Form 21-22, but has not indicated in any way that he desires a change in representation.  Additionally, the American Legion was recognized as the Veteran's representative in a May 2016 rating decision, and subsequently submitted an informal hearing presentation on the Veteran's behalf in September 2016.  As such, the Board continues to recognize the American Legion as the Veteran's representative.


FINDINGS OF FACT

1.  Private medical care for pneumonia was provided to the Veteran on April 8, 2012, through April 12, 2012. 

2.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for an increase in the severity of symptoms, to include shortness of breath, would have been hazardous to life or health.

3.  The Veteran was under the reasonable belief that the private medical care received from April 8, 2012, through April 12, 2012, was authorized and that a VA facility, or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available to the Veteran.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical care expenses incurred on April 8, 2012, through April 12, 2012, at BMC have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran received emergency room (ER) treatment and was hospitalized at BMC on April 8, 2012, through April 12, 2012, for complaints of productive cough, shortness of breath, sore throat, body aches, and difficulty sleeping.  He reported progressively worsening shortness of breath and productive cough, which was blood-streaked.  The discharge summary reflects a discharge diagnosis of acute hypoxic respiratory failure secondary to pneumonia, and that the Veteran had been weaned off of oxygen for over a day prior to discharge.  See VBMS, 7/23/12 Private Treatment Records, p. 2, 6, 12, 15.

Pursuant to 38 U.S.C.A. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C.A. § 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. § 17.1000.

Under such regulations, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment will be made only if certain conditions are met, which are listed under 38 C.F.R. § 17.1002.  The only two conditions at issue in this case are as follows:

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

The Agency of Original Jurisdiction denied payment or reimbursement under 38 U.S.C.A. § 1725 on the basis that VA facilities were feasibly available to provide the necessary medical care needed as VA facilities in Gainesville and Lake City, Florida, were open 24 hours per day and seven days per week.

However, the Board finds that the Veteran's claim must be granted.

As reflected in a September 2012 letter from Dr. A.G., the Veteran's VA primary care physician, she treated the Veteran for symptoms of an upper respiratory infection on April 6, 2012, two days prior to the date of hospitalization at BMC.  At that time, she instructed him to seek emergency medical attention should his symptoms worsen despite the provided treatment, or should he develop shortness of breath.  As such, the Veteran was following the instructions provided by his primary care physician when he sought medical attention at BMC.  See VBMS, 9/25/12 VA Treatment Record.

Additionally, because he believed that the VA medical facility was closed on the weekends, the Veteran telephoned on April 9, 2012, to notify VA that he was hospitalized for pneumonia and low oxygen in his blood.  See VBMS, 7/23/12 VA Treatment Records, p. 1.  The Veteran contends that he was informed by VA personnel that "everything was fine."  See VBMS, 6/15/12 Statement in Support of Claim.  There is no indication of any further instructions provided or inquiries made by VA as to the Veteran's status or to transfer him to VA medical care.

Given the Veteran's reported increase in symptomology, diagnosis of acute hypoxic respiratory failure secondary to pneumonia, and the resulting oxygen treatment while hospitalized, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's symptoms would have been hazardous to life or health.  Additionally, a prudent layperson would not have considered it reasonable to use any VA facility beforehand, especially in light of the instructions provided to him by his VA treating physician to seek emergency medical attention under these circumstances.  Indeed, in view of his treating physician's directions, the Veteran was under the reasonable belief that he was authorized to seek the closest emergency medical services available.  Moreover, the Veteran attempted to fulfill his responsibilities to VA by notifying it during his hospitalization; the record contains no response from VA providing any guidance or instruction to seek VA care instead.  

Accordingly, payment of or reimbursement for private medical care expenses from April 8, 2012, through April 12, 2012, at BMC is warranted under 38 U.S.C.A. § 1725.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of or reimbursement for private medical care expenses incurred on April 8, 2012, through April 12, 2012, at BMC is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


